871 A.2d 1029 (2005)
273 Conn. 921
STATE of Connecticut
v.
Michael FAUCI.
Supreme Court of Connecticut.
Decided March 31, 2005.
Robert S. Bello, Stamford, in support of the petition.
The defendant's petition for certification for appeal from the Appellate Court, 87 Conn.App. 150, 865 A.2d 1191 (2005), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that: (1) the state engaged in prosecutorial misconduct; and (2) the defendant was not deprived of a fair trial as a result?"
NORCOTT, J., did not participate in the consideration or decision of this petition.
The Supreme Court docket number is SC 17402.